COURT OF APPEALS FOR THE
                              FIRST DISTRICT OF TEXAS AT HOUSTON

                                       ORDER ON MOTION

Cause number:            01-15-00829-CV
Style:                   Tamuno Ifiesimama & Tamunnoibuomi Ifiesimama v. Daniel A. Haile
                         & Wonglewit K. Alamu
Date motion filed*:      February 1, 2016
Type of motion:          Motion for Enlargement of Time to File Appellant’s Brief
Party filing motion:     Appellant
Document to be filed:    Appellant’s Brief

Is appeal accelerated?      No.

If motion to extend time:
       Original due date:                February 1, 2016
       Number of extensions granted:         0         Current Due Date: February 1, 2016
       Date Requested:                   N/A (no date requested)

Ordered that motion is:
       Granted
              If document is to be filed, document due:
       Denied
       Dismissed (e.g., want of jurisdiction, moot)
       Other: _____________________________________
       Appellant’s motion to re-calendar the briefing period to commence from the date of the
       filing of the supplemental reporter’s record on the hearing for his motion for new trial
       in this Court, construed as an indefinite extension request, is denied without prejudice
       to refiling an extension request that includes a specific length of the extension sought.
       See TEX. R. APP. P. 10.5(b)(1)(B).

Judge’s signature: /s/ Evelyn V. Keyes
                    Acting individually

Date: February 9, 2016




November 7, 2008 Revision